      Case 3:17-cr-00533-EMC Document 662 Filed 05/15/19 Page 1 of 2



 1   ROBERT WAGGENER - SBN - 118450
     214 DUBOCE AVENUE
 2   SAN FRANCISCO, CA 94103
     Phone:     (415) 431-4500
 3   Fax:       (415) 255-8631
     E-Mail:    rwlaw@mindspring.com
 4
     Attorney for Defendant RUSSELL TAYLOR OTT
 5
     MARCIA ANN MORRISSEY- SBN: 66921
 6   LAW OFFICE OF MARCIA ANN MORRISSEY
     11400 W. Olympic Blvd., STE 1500
 7   LOS ANGELES, CA 90064
 8   Attorney for Defendant RUSSELL TAYLOR OTT
 9
10                                  UNITED STATES DISTRICT COURT
11                               NORTHERN DISTRICT OF CALIFORNIA
12   UNITED STATES OF AMERICA                           No. CR 17 533 EMC
13                            Plaintiff,                DEFENDANT RUSSELL TAYLOR
                                                        OTT’S NOTICE OF JOINDER IN THE
14                                                      MOTION FOR A CASE
                                       v.               MANAGEMENT ORDER (DOC. NO.
15                                                      630) FILED BY CODEFENDANT
                                                        WENDT
16
     RUSSELL TAYLOR OTT,
17                                                      Date : May 16, 2019
                              Defendant                 Time : 10:00 a.m.
18                                                      Dept. : Courtroom B
                                                        Magistrate Judge Laurel Beeler
19
                                                   /
20
21           TO:      THE UNITED STATES ATTORNEY FOR THE NORTHERN DISTRICT
                      OF CALIFORNIA; ASSISTANT UNITED STATES ATTORNEYS KEVIN
22                    BARRY AND MEREDITH OSBORN; AND TO THE CLERK OF THE
                      ABOVE-ENTITLED COURT:
23
24           PLEASE TAKE NOTICE THAT Defendant RUSSELL TAYLOR OTT, by and through
25   his counsel of record, Robert Waggener and Marcia Morrissey, hereby join in the motion for a
26   case management order (Doc. Nos. 630, 631) filed by defendant BRYAN WAYNE WENDT
27
     DEFENDANT RUSSELL TAYLOR OTT’S
     Notice of Joinder in Case Management Order
28   (Doc. No. 630) filed by Co-Defendant W endt
      Case 3:17-cr-00533-EMC Document 662 Filed 05/15/19 Page 2 of 2



 1   (“Defendant Wendt”) on April 19, 2019. Understanding the general assumption of joinder
 2   attendant to the pleadings in this case, defendant Ott provides the following additional factual
 3   information:
 4           As the Court is no doubt aware, defendant Russell Ott is the third death eligible defendant
 5   in the Nelson case. To date, there has been no dialogue with the government as to the “seek/no-
 6   seek” recommendation issue, and there have been no requests for submission of materials on
 7   behalf of defendant Ott. Of course counsel for defendant Ott are preparing to address the death
 8   eligibility issue, but we have no problem sequentially deferring to the processes in place, or to be
 9   put in place, for Messrs. Wendt and Nelson, both of whom are in custody. With that being said,
10   defendant Ott joins in the case management requests made by defendant Wendt to assure a
11   reasonable and orderly process for addressing the procedural, factual, and legal issues attendant
12   to the death penalty allegations lodged against Mr. Ott. The motion for production of crime facts
13   reports or an informative outline, and for the setting of specified dates for certain death penalty
14   related decisions makes absolute sense in this case and there is precedential authority for making
15   such an order.
16
17
18   DATED: May 15, 2019                                   Respectfully submitted,
19
20                                                                          /s/
                                                           ROBERT WAGGENER
21                                                         Attorney for Defendant
                                                           RUSSELL TAYLOR OTT
22
23
                                                                           /s/
24                                                         MARCIA MORRISSEY
                                                           Attorney for Defendant
25                                                         RUSSELL TAYLOR OTT
26
27
     DEFENDANT RUSSELL TAYLOR OTT’S
     Notice of Joinder in Case Management Order
28   (Doc. No. 630) filed by Co-Defendant W endt

                                                       2
